t c memo united_states tax_court river city ranches ltd jeffry bergamyer tax_matters_partner river city ranches ltd jeffry bergamyer tax_matters_partner river city ranches ltd jeffry bergamyer tax_matters_partner river city ranches ltd jeffry bergamyer tax_matters_partner river city ranches ltd jeffry bergamyer tax_matters_partner river city ranches ltd jeffry bergamyer tax_matters_partner et al commissioner of internal revenue respondent petitioners v 1cases of the following petitioners are consolidated herewith river city ranches j v jeffry bergamyer tax_matters_partner docket no river city ranches j v jeffry bergamyer tax_matters_partner docket no river city ranches j v stephen hughes tax_matters_partner docket no river city ranches j v jeffry bergamyer tax_matters_partner docket no river city ranches j v jeffry bergamyer tax_matters_partner docket no river city ranches j v stephen hughes tax_matters_partner docket no river city ranches j v jeffry bergamyer tax_matters_partner docket no river city ranches no ltd jeffry bergamyer tax_matters_partner docket no this opinion supplements our previously filed memorandum findings_of_fact and opinion in river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir docket nos filed date montgomery w cobb for petitioners terri a merriam for participating partners in docket nos and catherine j caballero thomas n tomashek gregory m hahn nhi luu and dean h wakayama for respondent supplemental memorandum findings_of_fact and opinion dawson judge these cases are now before the court on remand from the u s court_of_appeals for the ninth circuit 401_f3d_1136 9th cir river city ranches ii affg in part revg in part and remanding tcmemo_2003_150 river city ranches i the court_of_appeals concluded that we erred in holding that we lacked jurisdiction to make findings concerning the character of the partnerships’ transactions for purposes of the penalty- interest provisions of sec_6621 c and mandated that we make such findings the court_of_appeals also directed us to permit 2unless otherwise indicated section references herein are to the internal_revenue_code in effect for the taxable years in issue and rule references are to the tax_court rules_of_practice and procedure petitioners additional discovery limited to whether walter j hoyt iii hoyt then the tax_matters_partner tmp executed consents to extend the limitations periods while disabled by conflicts between his own interests and those of his partners and for any necessary retrial following such discovery pursuant to the remand petitioners deposed three present and or former employees of the internal_revenue_service irs respondent made available to petitioners his entire store of documents that had not been produced earlier and the court held a second trial we must now decide two issues first in the following cases we must make factual findings regarding whether the sheep partnership transactions were tax-motivated transactions ie whether the transactions or the partnerships themselves were shams and or whether there were asset overvaluations and basis overstatements for purposes of the sec_6621 penalty- interest provisions 3normally before deciding other issues we would decide whether the period of limitations on assessment had expired when respondent issued the notices of final_partnership_administrative_adjustment fpaas however the parties agree that the fpaas for the partnerships’ taxable years were timely issued and we must decide the sec_6621 penalty-interest issue for that year in all events since findings as to whether the partnership transactions or the partnerships themselves were shams and or whether there were asset overvaluations and basis overstatements for purposes of the sec_6621 penalty-interest provisions are factors to be considered in deciding the limitations_period issue we will decide the sec_6621 issue first partnership year docket no river city ranches j v rcr river city ranches j v rcr river city ranches j v rcr river city ranches j v rcr river city ranches j v rcr river city ranches j v rcr river city ranches j v rcr 1petitioners use the designations of ltd and j v interchangeably for convenience we use j v as used by the parties in their briefs second we must decide whether the period of limitations on assessment had expired when the notices of final_partnership_administrative_adjustment fpaas were issued in the following cases 4in river city ranches ltd v commissioner f 3d pincite n river city ranches ii the court_of_appeals stated that the record before it did not clearly identify which fpaas were filed within the default limitations periods and which were filed under the disputed extensions the parties agree that the fpaas in the above-listed dockets were issued after the expiration of the 3-year default limitations_period had expired fpaas filed in other dockets before the court_of_appeals were issued within the 3-year default limitations_period partnership year docket no rcr rcr rcr rcr rcr in deciding this issue we must decide whether the consents to extend the periods of limitations were invalid because hoyt signed them while disabled by conflicts of interest known to respondent alternatively if the consents were invalid we must decide whether the 6-year period of limitations on assessment under section c applies because of fraud 5in the second amendment to the answer respondent raised the application of the 6-year period of limitations on assessment under sec c as an alternative to the argument that the consents were valid the issue was tried and briefed in river city ranches i in river city ranches i we held that petitioners did not prove that the consents were invalid and therefore we did not decide whether the 6-year limitations_period under sec c applied the parties have briefed the issue again on remand findings_of_fact we incorporate by reference the findings_of_fact contained in river city ranches i and river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir some additional facts have been stipulated and they are so found we incorporate by reference the twelfth stipulation of facts and the accompanying exhibits a formation and operation of the sheep partnerships from about through hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships around or hoyt became interested in the possibility of organizing sheep breeding partnerships similar to the cattle breeding partnerships hoyt did not have a separate prospectus for each of the sheep partnerships instead he used the same promotional materials he had prepared for the cattle partnerships and the promotional materials used to market the investments focused heavily on the investors’ tax savings one brochure titled the big_number lb tax_shelter highlighted the investors’ writeoffs referred to the investment as a tax_shelter and emphasized that the primary return on an investment in a hoyt partnership would 6during the original proceedings the court took judicial_notice of the facts and record in river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir be from the tax savings another brochure bearing the heading harvesting tax savings by farming the tax code also emphasized tax savings and explained that the investment could be financed from the investors’ tax savings which the investors otherwise would have paid to the irs the partnership_interest and the resulting flowthrough partnership deductions were purchased with percent of the individual’s tax savings resulting from the flowthrough partnership deductions the 75-percent tax savings were determined by first computing an individual’s tax_liability without participation in a hoyt partnership and then computing the individual’s tax savings using the hoyt partnership loss the difference in the two calculations was the individual’s tax savings of which percent was paid to the hoyt organization and percent was to be retained by the individual in addition in the initial year of investment amended returns claiming refunds were often filed for the individual’s prior taxable years the hoyt organization received percent of such refunds and the individual retained percent each year the individual’s payment to the hoyt organization was adjusted to reflect the split because the investment was based on tax savings and not on original cash outlay hoyt’s partnership scheme essentially paid for itself the partners’ individual income_tax returns were often prepared first by the hoyt tax office to claim partnership deductions or credits sufficient to eliminate or substantially reduce partners’ tax_liabilities subsequently the partnership returns were prepared to reflect the amounts reported on the partners’ individual income_tax returns the promotional materials explained that beginning in other members of the hoyt tax office would sign the individual partners’ tax returns as preparers instead of hoyt the materials further stated that the preparers would assist each partner in claiming all nonpartnership tax deductions and credits available to the partner before claiming any flowthrough deductions from the partnership if a partner needed more or less partnership loss in any year the hoyt tax office arranged the increase quickly without requiring the partner to pay a higher fee to an outside return preparer hoyt routinely had the individual’s federal_income_tax returns prepared and filed claiming large_partnership losses before the form_1065 u s partnership return of income was prepared and filed sometimes this would result in an inconsistency between the loss shown on an individual return and the amount shown on the partner’s schedule_k-1 partner’s share of income credits deductions etc from through hoyt formed eight of the nine sheep partnerships at issue pursuant to the laws of california rcr was formed pursuant to the laws of nevada from their inception all nine sheep partnerships were operated from the hoyt office in elk grove california several of the partnerships did not have signed partnership agreements or had no partnership agreements at all from the time each hoyt sheep partnership was formed through hoyt was the general_partner responsible for all the management operation and promotion functions and he made all major decisions he was also the tmp of each partnership in the early 1980s hoyt had formed so many investor partnerships that the documents records and tax returns of the partnerships were inaccurate unreliable and in many instances falsified for the years at issue often no records were kept as the general_partner managing each sheep partnership hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each tax_return however hoyt did not maintain separate bank accounts or bookkeeping and accounting_records for each of the sheep partnerships from until sometime in checks from the sheep partners were deposited in one checking account 7by orders of the tax_court issued from date through date hoyt was removed as tmp from the sheep partnerships hoyt was also a licensed enrolled_agent who represented many of the investor-partners before the irs in the irs removed hoyt as an enrolled_agent for alleged improprieties relating to his individual income_tax returns the account was in the name of river city ranches sometime in hoyt discontinued using that account he implemented a new business practice of commingling all hoyt organization funds in one checking account referred to as the pooling account this account was in the name of w j hoyt sons ranches mlp mlp the funds in the pooling account were then allocated to the various hoyt entities on the basis of a percentage determined by hoyt david barnes barnes a longtime sheep breeder and hoyt’s childhood friend owned and operated a sheep breeding business called barnes ranches from date through date hoyt representing the hoyt sheep partnerships entered into agreements with barnes ranches some of the sheep partnerships did not have all of the principal documents evidencing their purported sheep sale agreements with barnes ranches each partnership allegedly purchased breeding ewes from barnes ranches and concurrently entered into a 15-year management or sharecrop agreement with barnes ranches the purported sheep breeding activities of the partnerships were not arm’s-length transactions because hoyt and the barnes family were not independent parties acting at arm’s length neither barnes ranches nor the partnerships adhered to the contractual terms of the agreements for the purported purchase of breeding ewes by the sheep partnerships in actuality the sheep partnerships acquired none of the benefits or burdens of ownership of any of the sheep under the agreements the partnerships were to purchase the sheep by issuing promissory notes to barnes ranches the notes were then personally assumed by the partners of the partnership under an assumption_agreement signed by hoyt the promissory notes that the sheep partnerships issued for the purchase of the sheep did not represent bona_fide recourse_debt the security interests granted to barnes ranches by the partnerships to secure payment on the partnership promissory notes were not valid barnes ranches never requested payment from the partnerships or the individual partners on the promissory notes and the partnerships were not obligated to pay their promissory notes the individual partners of the partnerships were not personally liable for the promissory notes to barnes ranches and never directly paid barnes ranches on the notes the assumption agreements that hoyt signed on behalf of individual partners with respect to the partnerships’ promissory notes were not legally enforceable against the individual partners consequently the promissory notes were not bona_fide recourse_debt were not valid indebtedness and were illusory having no practical economic_effect the purchase_price of the flock purportedly sold to each partnership exceeded the value of each partnership’s flock and many of the sheep purportedly sold did not exist the bills of sale that barnes ranches issued the sheep partnerships listed large numbers of individual breeding sheep that did not exist the flock recap sheets prepared by hoyt contained false information and did not represent the sheep purportedly owned by each partnership sheep purportedly sold to the partnerships were not of the quality represented on the bills of sale further the total purchase_price that each partnership agreed to pay for each sheep was much greater than the fair_market_value of similar quality sheep the average purported purchase_price per ewe paid_by the sheep partnerships ranged from dollar_figure to dollar_figure but these purchase prices were not within a reasonable range of value the sheep that barnes ranches sold for dollar_figure or more typically had been judged champions or had won some other awards at national shows but the sheep purportedly sold to the sheep partnerships were nowhere near the quality of breeding sheep sold for dollar_figure or more the partnerships never acquired control_over the ewes allegedly purchased nor did they obtain the benefits_and_burdens_of_ownership of any breeding ewe barnes ranches purportedly managed the partnerships’ breeding sheep in a commingled flock with barnes’s own sheep no sheep registration certificates were issued in the name of any of the partnerships neither hoyt nor barnes ranches kept any records that adequately identified the breeding sheep owned by each partnership the partnerships could not identify the specific breeding sheep they purchased nor could they identify the specific breeding sheep they owned during the periods at issue no sheep were transferred to the partnerships from barnes ranches under the sharecrop operating agreements barnes ranches was to manage and pay all expenses with respect to each partnership’s breeding sheep however barnes ranches did not provide the partnerships with the management services required under the agreements barnes ranches did not as required under the sharecrop agreement maintain adequate_records allowing it to identify at all times the breeding sheep owned by each partnership barnes ranches did not increase the number of breeding sheep owned by the partnerships by a net percent per year as required by the sharecrop agreement barnes ranches did not replace ewes purportedly owned by the partnerships that could no longer serve as breeding ewes with other ewes as required under the sharecrop agreement nor did the partnerships receive any other benefit from the fertility warranty in the sharecrop agreement the sheep partnership transactions were shams and lacked economic_substance the partnerships themselves were shams and lacked economic_substance the partnerships had no business_purpose beyond the generation of tax benefits b partnership returns for the years at issue the partnerships reported total deductions and credits attributable to nonexistent and overvalued sheep interest deductions for illusory indebtedness and false deductions for farm expenses and guaranteed payments as follows partnership rcr rcr rcr rcr rcr rcr rcr year deductions docket no dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number hoyt signed was responsible for and directly participated in the preparation of each of the following sheep partnership tax returns rcr tax returns rcr for rcr for and rcr for rcr for and and rcr for and the rcr tax returns identified the principal business activity of the partnerships as ranching and the principal product of the partnerships as registered sheep the rcr tax returns included false or fraudulent depreciation_deductions and credits attributable to nonexistent and overvalued sheep interest deductions for illusory indebtedness and false deductions for farm expenses and guaranteed payments on schedules f farm income and expenses of the rcr tax returns the partnerships reported the following false and fraudulent deductions pertaining to the purported ranching and registered sheep activities of the partnerships rcr partnership deductions interest guaranteed payments total dollar_figure big_number big_number rcr partnership deductions depreciation interest other farm deductions guaranteed payments total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number deductions depreciation boarding fees rcr partnership dollar_figure big_number big_number rcr partnership deductions depreciation interest other farm deductions guaranteed payments total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number rcr partnership deductions depreciation interest mortgage interest1 other farm deductions guaranteed payments dollar_figure big_number -0- big_number -0- big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number -0- big_number big_number 1on the return mortgage interest was included in the other farm deductions amount c examination of returns since approximately the irs had regularly examined many of the partnership returns of the hoyt cattle partnerships and the individual returns of their partners the irs also examined the sheep partnerships’ returns and the individual returns of their partners because hoyt did not maintain separate bank accounts and accurate accounting_records for each of the sheep partnerships the irs audited the partnership tax returns as a group the irs generally disallowed the partnership tax benefits that each cattle and sheep partnership and their respective partners claimed resulting in those partnerships’ and partners’ commencing numerous cases in this court after the initial irs examinations of the many cattle and sheep partnerships several investigations by various government agencies were commenced relating to hoyt’s activities from through the irs’s criminal_investigation_division cid conducted an investigation of hoyt for allegedly backdating documents to enable investor-partners to claim improper deductions and credits for and on date the irs district counsel’s office in sacramento california referred the matter to the department of justice doj for prosecution the doj then forwarded the matter to the u s attorney’s office in sacramento for review and consideration on date the u s attorney’s office declined to prosecute hoyt in date a member of the irs examination_division team which had been examining the returns of many of the cattle and sheep partnerships for the through taxable years recommended that the irs’s cid investigate hoyt for allegedly making and or assisting in fraudulent or false tax_return statements in connection with his promotion and operation of the cattle partnerships in his referral_report to the cid this team member concluded that hoyt was selling to some partnerships cattle that had already been sold to other partnerships and that he was depreciating cattle that did not exist the cid then conducted an investigation of the alleged nonexistent cattle and hoyt’s represented value for them the cid conducted two other investigations of hoyt but did not recommend that hoyt be prosecuted with many cows and sheep spread over many facilities the irs had difficulty proving that the partnerships were shams on date the irs suffered a major setback when this court filed its opinion bales v commissioner tcmemo_1989_568 wherein this court found that the bales partnerships had acquired the benefits_and_burdens_of_ownership with respect to specific breeding cattle that the purchase prices for the partnership cattle did not exceed their fair_market_value and that the promissory notes the partnerships issued were valid recourse indebtedness 8on date during the cid’s above-mentioned investigation the u s attorney’s office in sacramento requested that the cid review certain information and determine whether irs special agents from the cid should join in an ongoing grand jury investigation of hoyt for possible violations of the internal revenue laws on date the irs regional counsel’s office requested that irs special agents be authorized to participate in the grand jury investigation on date the u s attorney’s office ended the grand jury investigation of hoyt without an indictment on date respondent assessed penalties of dollar_figure under sec_6701 against hoyt hoyt filed a refund claim in date in date respondent’s counsel advised the irs that in the light of the bales opinion it was unlikely that imposition of the penalties ultimately would be sustained the irs abated the dollar_figure of sec_6701 penalties in early in date the irs issued hoyt a summons for the sheep partnerships’ tax_year at the time respondent was also seeking documents to prepare for trials pending in this court regarding cattle partnerships’ taxable years hoyt informed respondent that he was unable to simultaneously produce documents for the docketed cattle cases and the sheep partnerships’ taxable years hoyt and the irs executed forms 872-p consent to extend the time to assess tax attributable to items of a partnership extending the period of limitations on assessments for certain taxable years of rcr rcr rcr rcr and rcr hoyt executed each of the extension agreements as tmp for the various sheep partnerships the partnership taxable_year involved the date upon which the partnership return was deemed filed the date the original 3-year period for assessing a deficiency would expire the irs extension form used the date upon which the irs executed the form and the date to which hoyt and the irs in the form agreed to extend the period of limitations were as follows partnership taxable_year ended date return filed 3-year expiration date date executed form hoyt irs rcr rcr rcr rcr rcr 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p 872-p expiration date indefinite on date the irs met with hoyt and requested extensions of the limitations periods for the and tax years for the partnerships in a letter also dated date the irs informed hoyt that it was considering imposing return_preparer_penalties on date hoyt faxed a letter to the irs stating that he would agree to sign the extensions if and only if the irs would agree to extend the period for assessing any penalties against hoyt and the other return preparers in a letter dated date the irs informed hoyt that it would not agree to postpone preparer penalty considerations in exchange for extensions for the partnerships on date the irs sent a letter to hoyt reconfirming its understanding that hoyt would not consent to extend the assessment periods for the various partnerships unless some way can be found to extend the assessment_period for preparer penalties currently proposed in date the irs and hoyt reached an agreement whereby hoyt consented to extend the limitations periods for the tax years though and the irs agreed to delay assessing any preparer penalties for those same years until an fpaa was issued after the bales setback the irs decided to conduct a full headcount of the hoyt livestock to prove that hoyt was selling cattle and sheep to some partnerships that had already been sold to other partnerships and that he was depreciating livestock that did not exist by date although the irs’s inspection and livestock count were not fully completed irs personnel concluded that hoyt had greatly overstated the number of breeding animals that these partnerships claimed to own and had grossly overvalued the livestock upon which the partnerships were claiming tax benefits as a result of the count and inspection the irs believed by date that it possessed sufficient evidence to support the issuance of prefiling notices and freezing tax refunds claimed by the partners on the basis of the above conclusions from its count of the cattle and sheep the irs beginning in date generally froze and stopped issuing income_tax refunds to partners in the cattle and sheep partnershipsdollar_figure the irs issued prefiling notices to the investor-partners advising them that starting with the taxable_year the irs would disallow the tax 9the irs retained cattle expert ron daily to conduct a physical count of all cattle held by the hoyts as of yearend the count was conducted with hoyt personnel from date through date martinez v united_states bankr bankr e d la 10following the irs’s freezing in date of tax refunds to partners in the cattle and sheep partnerships the hoyt organization experienced financial difficulties freezing the tax refunds greatly diminished the amount of money the hoyt organization obtained from new and existing partners an increasing number of investor-partners became disgruntled with hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships benefits that the partners claimed on their individual returns from the cattle and sheep partnerships and not issue any_tax refunds these partners might claim attributable to such partnership tax benefits following respondent’s issuance of prefiling notices to the partners in date and the completion of the count and inspection of the livestock in may or date the examination_division on or about date issued letters to all the partners in which it warned them that irs personnel had concluded and determined that a number of fictitious breeding cattle and sheep had been sold to the hoyt cattle and sheep partnerships and hoyt and the hoyt organization had overstated both the numbers and value of the purported livestock that the partnerships allegedly owned respondent eventually issued notices of deficiency to numerous investor-partners for the and tax years in which respondent determined that none of the tax benefits the partners claimed from the cattle and sheep partnerships were allowable and fpaas to many of the cattle and sheep partnerships for the taxable years and in which respondent disallowed the tax benefits these partnerships claimed on date respondent issued fpaas to rcr for its tax_year ending date to rcr for its tax years ending date and date and to rcr and rcr for their tax years ending date and and date on date respondent issued an fpaa to rcr for its tax_year ending date d hoyt’s criminal conviction from through governmental agencies other than the irs including the securities_and_exchange_commission sec the u s postal service usps and the u s trustee also investigated hoyt as a result of a referral for further investigation from the u s attorney’s office in seattle washington to the usps postal inspectors in late began an investigation of hoyt and the hoyt organization for possible mail fraud violations during and the sec conducted an ongoing investigation of hoyt but the sec eventually closed its investigation and deferred to the usps’s investigation of hoyt that had been commenced in late in date postal inspectors seized numerous documents and records from the offices of the hoyt organization pursuant to a search warrant on or about date in the 32d judicial district_court for the parish of terrebonne state of louisiana a group of investors obtained an dollar_figure million default judgment against hoyt management mlp and several cattle breeding partnerships for fraud and other violations see mabile v hoyt no on date the government filed an indictment in the u s district_court for the district of oregon against hoyt and several other persons who had worked for or engaged in transactions with the hoyt organization including barnes and his wife charging them with numerous counts of conspiracy and mail fraud shortly thereafter respondent moved this court to remove hoyt as tmp in many of the cattle and sheep partnership cases pending before itdollar_figure in orders issued from date through date this court removed hoyt as tmp in numerous cattle and sheep partnership cases pursuant to rule b on date hoyt was convicted of count of conspiracy to commit fraud counts of mail fraud counts of bankruptcy fraud and counts of money laundering see united_states v barnes no cr 98-529-jo-04 d or date affd sub nom 47_fedappx_834 9th cir the u s district_court sentenced hoyt to months of imprisonment and ordered him to pay restitution of over dollar_figure million to the individual victims of his crimes this dollar_figure million figure represented the total amount that the government using hoyt organization records determined was paid to the hoyt organization from through by investor-partners in the 11on date the government filed a superseding indictment against the same defendants which among other things charged hoyt with counts of conspiracy to commit fraud mail fraud bankruptcy fraud and money laundering cattle partnerships the sheep partnerships and other similar partnerships that hoyt promoted the fraud perpetrated by hoyt impacted over big_number people and had actual and intended losses exceeding dollar_figure million united_states v hoyt supra pincite opinion issue whether partnership transactions and the sheep partnerships lacked economic_substance and were shams and whether there were partnership asset overvaluations and basis overvaluations the court_of_appeals reversed our holding in river city ranches i that we lacked jurisdiction to make factual findings as to whether the partnerships’ transactions were tax-motivated for purposes of imposing sec_6621 penalty-interest against investor-partners thus the court_of_appeals remanded for us to make such findings we have done so in our supplemental factual findings set forth herein we point out that many of the key facts have been stipulated by the parties and are so found furthermore our prior opinion in river city ranches j v v commissioner tcmemo_1999_ supports the conclusion that the activities of these partnerships lacked economic_substance and were shams for each of the years of their existence the findings in that case are equally applicable to these cases because the facts and evidence with respect to these partnerships’ breeding activities are the same as the facts and evidence considered there while the proceeding in river city ranches j v involved only three of the sheep breeding partnerships the court considered evidence pertaining to all of the sheep partnerships and all the sheep breeding partnerships were operated in the same manner sec_6621 provides for an increased rate of interest with respect to any substantial_underpayment of tax in any taxable_year attributable to a tax-motivated transaction sec_6621 generally lists the types of transactions which are considered tax-motivated transactions a tax- motivated transaction includes any valuation_overstatement within the meaning of sec_6659 and such a valuation_overstatement exists among other situations if the adjusted_basis of property claimed on any return exceed sec_150 percent of the correct amount of basis sec_6621 sec_6659 a tax-motivated transaction further includes any sham or fraudulent transaction sec_6621 it is well established that the tax consequences of transactions are governed by substance rather than form 435_us_561 when taxpayers resort to the expedient of drafting documents to characterize transactions in a manner which is contrary to objective economic realities and which has no significance beyond expected tax benefits the particular forms they employ are disregarded for tax purposes id pincite 308_us_252 if a transaction is devoid of economic_substance it is not recognized for federal taxation purposes 293_us_465 determining the economic_substance of a transaction requires an analysis of several objective factors whether the stated price for the property was within reasonable range of its value whether there was any intent that the purchase_price would be paid the extent of the taxpayer’s control_over the property whether the taxpayer would receive any benefit from the disposition of the property whether the benefits_and_burdens_of_ownership passed the presence or absence of arm’s-length negotiations the structure of the financing the degree of adherence to contractual terms and the reasonableness of the income and residual_value projections 91_tc_838 88_tc_386 affd 868_f2d_851 6th cir our findings reflect the consideration of these objective factors the partnerships had no business_purpose beyond generating tax benefits the facts show that the partnerships themselves were shams and lacked economic_substance they were merely a facade used by hoyt to provide the tax benefits he promised in his promotional materials they had no independent economic_substance beyond the purported sheep breeding transactions which were also illusory and had no economic_effect the only purported business_purpose of these partnerships was their sheep breeding activities yet as we have found the partnerships never acquired the benefits_and_burdens_of_ownership the promissory notes did not evidence valid indebtedness and barnes ranches never performed under the sharecrop agreement consequently they could not and did not conduct any economic activities there are a number of other facts supporting our conclusion that the partnerships lacked economic_substance and were shams for example there were many irregularities in the partnerships’ documents several of the partnerships did not have signed partnership agreements or had no partnership agreements at all there was no separate prospectus for each of the sheep partnerships instead hoyt used the promotional materials he had prepared for the cattle partnerships and not all of the sheep partnerships had all of the principal documents to evidence their purported sheep sale agreements with barnes ranches the traditional books_and_records expected of a partnership that has economic_substance were lacking the sheep partnerships did not maintain separate books records or assets none of them had separate bank accounts we are persuaded that all of the above facts support our conclusion that the partnerships and their purported sheep breeding activities lacked economic_substance were shams and existed only to provide tax benefits it is also significant in these cases that for sec_6621 penalty-interest purposes the partnerships overvalued their assets and overstated their bases therein the parties have stipulated facts that support findings of partnership asset overvaluations and basis overstatements for example they stipulated that the purchase prices exceeded the value of each partnership’s flock because many of the sheep purportedly sold did not exist sheep sold to the partnerships for average prices ranging from dollar_figure to dollar_figure were nowhere near the quality of breeding sheep barnes ranches sold for dollar_figure or more the partnerships never acquired the benefits_and_burdens_of_ownership and the promissory notes used to purchase the sheep did not represent valid indebtedness because we have determined that the partnership transactions lacked economic_substance and are shams and that the partnerships never acquired the benefits_and_burdens_of_ownership it follows that the adjusted bases in the sheep are zero 90_tc_656 rose v commissioner supra pincite 87_tc_970 we conclude that the partnerships’ activities are tax- motivated transactions within the meaning of sec_6621 issue whether the period of limitations on assessment had expired when the fpaas were issued the period for making assessments of tax attributable to a partnership_item or affected_item is set forth in section section provides in pertinent part sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions b extension by agreement -- in general --the period described in subsection a including an extension period under this subsection may be extended-- b with respect to all partners by an agreement entered into by the secretary and the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement before the expiration of such period c special rule in case of fraud etc -- false return --if any partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item-- a in the case of partners so signing or participating in the preparation of the return any_tax imposed by subtitle a which is attributable to any partnership_item or affected_item for the partnership taxable_year to which the return relates may be assessed at any time and b in the case of all other partners subsection a shall be applied with respect to such return by substituting years for years respondent issued the fpaas at issue after the normal 3-year periods for assessment had expired with regard to these fpaas however hoyt as tmp had executed consents extending the limitations periods the partnerships argue that the extensions are invalid because hoyt executed them while disabled by conflicts between his own interests and those of his partners respondent argues that the consents were valid and alternatively if the waivers are invalid the 6-year limitations_period under section c applies in river city ranches i we found that the partnerships did not present evidence sufficient to show that hoyt executed the consents under disabling conflicts of interest we concluded therefore that the fpaas were timely issued in river city ranches ii the court_of_appeals held that the partnerships were entitled to discovery of respondent’s central hoyt files to find out the facts concerning hoyt’s interests in his dealings with respondent and what respondent knew about hoyt’s interests and his treatment of the partners’ interests river city ranches ltd v commissioner f 3d pincite pursuant to the mandate of the court_of_appeals we granted petitioners’ motions to take the depositions of jill page sue hullen and norman johnson present or former irs employees whom petitioners had called as witnesses during the trial of these cases petitioners took their depositions in date in order to make further information available to petitioners respondent went beyond the court of appeals’ direction regarding limited additional discovery and made available to petitioners his entire store of documents that had not been produced earlier this consisted of approximately boxes of documents and linear feet of irs central hoyt files after the discovery sought by petitioners was completed the court held a second trial on september and a waivers executed by hoyt in date are invalid in river city ranches i we analogized these cases to 272_f3d_1172 9th cir affg 114_tc_115 in which the court_of_appeals held that the mere existence of past criminal investigations of a tmp does not prove a disabling conflict of interest we found that as in phillips hoyt was not under active criminal investigation by the irs when he signed any of the extensions in river city ranches ltd v commissioner f 3d pincite the court_of_appeals limited the application of phillips stating the comparison to phillips is unilluminating however because in phillips t he facts were stipulated by the parties in skeletal form sufficient to provide without much flesh what was necessary to raise the single issue relied on by phillips id pincite the lesson of phillips is that the sole fact of past criminal investigations does not establish a disabling conflict of interest but there is more to the partnerships’ assertion of a disabling conflict than past criminal investigations and the record before us in this case is not a bare skeleton respondent suspected that hoyt was selling cattle to some partnerships that had already been sold to other partnerships and that he was depreciating cattle that did not exist although hoyt was not under active criminal investigation by the irs when he signed any of the consents at various times from through hoyt was investigated by the cid the doj and the u s attorney’s office hoyt signed the consents between date and date during the period when respondent was first seeking and then performing the headcount that would prove hoyt’s crimes hoyt’s unwillingness in late and early to consent to extensions of the limitations_period for the partnerships unless the irs delayed assessing the preparer penalty until the fpaas were issued also indicated that hoyt was allowing his personal interests to interfere with his fiduciary duty to the partnerships as early as mid-1989 the irs suspected that hoyt had not purchased the sheep reportedly owned by the partnerships in breach of his fiduciary duty to the partnerships by date the ongoing inspection and livestock count confirmed respondent’s suspicion that hoyt had greatly overstated the number of breeding animals the partnerships claimed to own and had grossly overvalued the livestock upon which the partnerships were claiming tax benefits by date as a result of the count and inspection respondent possessed sufficient evidence to support the issuance of prefiling notices and freezing tax refunds claimed by partners beginning in date respondent generally froze and stopped issuing income_tax refunds to partners in the cattle and sheep partnerships and issued prefiling notices to the investor-partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the cattle and sheep partnerships and not issue any_tax refunds these partners might claim attributable to such partnership tax benefits respondent did not directly inform the investor-partners that hoyt had greatly overstated the number of breeding animals the partnerships claimed to own and had grossly overvalued the livestock upon which the partnerships were claiming tax benefits until the examination_division issued warning letters to all the partners on date shortly after the fpaas were issued trust law generally invalidates the transaction of a trustee who is breaching his trust in a transaction in which the other party is aware of the breach phillips v commissioner supra pincite by date respondent knew that hoyt had been taking money for non-existent cows and sheep--for which hoyt presumably knew he was vulnerable to criminal prosecution river city ranches ltd v commissioner f 3d pincite it was in the partners’ interest for the fpaas to be issued sooner rather than later because the fpaas provided the partners a strong indication that hoyt was looting the partnerships and that the partners had in fact claimed tax benefits to which they were not entitled delay would perpetuate hoyt’s concealment of his theft and result in greater penalties and interest when the taxes were collected by contrast extending the limitations periods within which respondent could issue the fpaas was in hoyt’s interest because it delayed discovery of his theft hoyt’s interests ran toward delaying as long as possible any threat to the house of cards he had constructed in the hope that it would put off the day of reckoning--perhaps forever if his long run of luck held out id pincite we find that by date respondent knew or had reason to know that hoyt’s interest in extending the period within which respondent could issue the fpaas was in conflict with the investor-partners’ interest in not delaying the issuance of the fpaas thus we conclude that the consents to extend the limitations_period signed in date are invaliddollar_figure hoyt signed the consent to extend indefinitely the assessment_period for rcr 4’s tax_year on date before respondent knew or had reason to know that hoyt’s interest in extending the limitations_period conflicted with the partners’ interests the consent is valid and respondent timely issued an fpaa to rcr for its tax_year on date b the 6-year limitations_period under section c applies to the sheep partnership returns for the years at issue notwithstanding our conclusion that the consents to extensions of the limitations periods executed by hoyt the tmp 12on date the u s bankruptcy court for the eastern district of louisiana held that the consents to extend the limitations_period signed with respect to hoyt cattle partnerships were invalid for similar reasons in re martinez bankr aftr 2d bankr e d la apparently the government did not raise the application of the 6-year limitations_period under sec c b and the bankruptcy court held that the fpaas were untimely on date and by the irs on date were invalid because of hoyt’s disabling conflicts of interests we must still decide the alternative issue asserted by respondent as to whether the 6-year period for assessment provided in section c b applies because of fraud petitioners contend that respondent failed to prove that hoyt had a specific intent to evade tax and that each sheep partnership return included false or fraudulent items they assert that respondent cannot rely solely on petitioners’ admissions that there were false items on the partnership returns to the contrary respondent contends that he has clearly and convincingly carried his burden_of_proof and met all of the necessary requirements of section c a and b we agree with respondent the 6-year limitations_period applies if four requirements are met the entity is a partnership the partnership return includes a false or fraudulent item a partner signed or participated directly or indirectly in the preparation of the return and the partner signed or participated with the intent to evade tax sec c 83_f3d_1410 fed cir affg 32_fedclaims_810 cf 128_tc_37 there is no requirement that the signer of the partnership return intend to evade his own taxes the 6-year statute is applicable to each partner if in signing a false or fraudulent partnership return the signer intended to evade the taxes of the other partners transpac drilling venture v united_states supra pincite5 there is also no requirement that the other partners have knowledge of the false or fraudulent deductions claimed on a partnership return the intent of the signer of the partnership return to evade the taxes of the other partners satisfies the intent element of the 6-year statute_of_limitations for making additional assessments under section c which applies when the partnership return containing false or fraudulent items is signed with intent to evade tax id it is the fraudulent nature of the return that extends the limitations_period allen v commissioner supra pincite in these cases there is no dispute that the first three requirements are satisfied petitioners have not contested them indeed they have acknowledged by their stipulated admissions that all the sheep partnership returns contained false and fraudulent deductions and the facts support those findings likewise the fact that hoyt as tmp participated in the preparation of the partnership returns and signed them with the intent to evade the taxes of the partners is established by petitioners’ admissions on the workings of hoyt’s tax_shelter scheme the sham nature of the transactions and their lack of economic_substance and the methods used in preparing the individual and partnership returns see transpac drilling venture v united_states fed cl pincite where the court of federal claims looked at the sham nature of the transaction in its analysis of the 6-year fraud statute set forth in section c during the years at issue hoyt’s scheme was to sell tax deductions using phoney partnerships that generated false and fraudulent flowthrough tax deductions as reflected in our factual findings the sheep partnership returns filed for the periods and included the following false or fraudulent items depreciation_deductions and credits attributable to nonexistent and overvalued sheep interest deductions for illusory indebtedness relating to nonexistent and overvalued sheep and false deductions for farm expenses and guaranteed payments petitioners not only admitted in their pleadings that the returns signed by hoyt included false information but they also repeatedly referred to hoyt’s fraudulent conduct and deception in their other submissions to the court we have examined the structure and workings of hoyt’s cattle and sheep partnerships in river city ranches i durham farms v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir and river city ranches j v v commissioner tcmemo_1999_209 river city ranches j v and durham farms were test cases for hoyt cattle and sheep partnerships tried and decided by this court during and in we heard the remaining sheep partnership cases that resulted in our opinion in river city ranches i some of which are presently before us on this remand from the court_of_appeals basically our findings in river city ranches i mirror our findings in the sheep partnership test cases in river city ranches j v which explain how hoyt’s scheme worked and show that the partnership returns contained false and fraudulent deductions and were prepared by hoyt with the intent to evade the tax_liability of the partners they are incorporated by reference in our fact findings here there are several indicia of hoyt’s fraudulent intent to evade tax when as a partner and tmp he participated in the preparation of the partnership returns and signed them the rcr returns reported depreciation of breeding flocks calculated on cost bases that hoyt knew were based on false and fraudulent flock recap sheets that listed nonexistent sheep on purported purchase prices that were much greater than the fair_market_value of similar quality sheep and on promissory notes that did not create bona_fide indebtedness moreover the entire transaction was without substance and the partnerships did not acquire the benefits_and_burdens_of_ownership of the sheep similarly hoyt knew that other farm deductions claimed on the partnership returns for such items as feed freight gasoline insurance rent of farm pasture repairs supplies utilities veterinary fees contract labor and advertising expenses were false and fraudulent because the partnership did not have the livestock to require these expenses the interest deductions claimed on the partnership returns were purportedly claimed with respect to the promissory note each partnership issued in connection with the purported acquisition of its breeding sheep the interest deductions claimed on the promissory notes were false and fraudulent because the promissory notes the sheep partnerships issued for their breeding flocks were not bona_fide recourse_debt the notes had no economic_effect to the partnerships and were not valid indebtedness finally as this court previously found in river city ranches j v v commissioner supra the actions of the barnes family and hoyt evidence that they themselves viewed the partnership notes as essentially illusory and having no practical economic_effect and that the notes were merely a facade to support the tax benefits that hoyt had promised investors in the partnerships the guaranteed payments claimed on the partnership returns purportedly pertain to payments made by the partnerships to hoyt as sheep sales incentive however since the partnerships never acquired the benefits and burdens of its principal product ie registered sheep it follows that the deductions claimed for guaranteed payments were false and fraudulent when the partnership returns were filed claiming the false and fraudulent deductions hoyt was an enrolled_agent before the irs he was a sophisticated person preparing the partnership returns who had demonstrated by obtaining his enrolled_agent status that he was aware of the return filing_requirements and the necessity of maintaining proper books_and_records through participation in the hoyt partnerships the partners received the benefits of the false and fraudulent partnership deductions a partnership is required to file an annual information tax_return even though it is not a taxable entity for federal_income_tax purposes sec_701 sec_6031 sec_1_701-1 income_tax regs each partner is liable for income_tax in his or her individual capacity with respect to his or her share of partnership items of income loss deduction and credit sec_701 sec_1_702-1 income_tax regs thus through such participation in the hoyt partnerships each partner received flowthrough partnership deductions that were false and fraudulent and which reduced or eliminated the partner’s tax_liability the falsity of the partnership deductions and hoyt’s intent to evade tax is further supported by the manner in which the partners purchased their partnership interests and the focus of the promotional materials the partnership_interest and the resulting flowthrough partnership deductions were purchased with percent of the partner’s tax savings resulting from the flowthrough partnership deductions the 75-percent tax savings were determined first by computing the partner’s tax_liability without participation in a hoyt partnership and then computing the partner’s tax savings using the hoyt partnership loss the difference in the two calculations was the partner’s tax savings of which percent was paid to the hoyt organization and percent was to be retained by the partner in addition in the initial year of investment amended returns claiming refunds were often filed for the partner’s prior taxable years the hoyt organization received percent of such refunds and the partners retained percent each year the partner’s payment to the hoyt organization was adjusted to reflect the split because the investment was based on tax savings and not on original cash outlay hoyt’s partnership scheme essentially paid for itself it is clear that the sheep partnerships were merely a facade hoyt used to provide the fraudulent tax benefits he promised to the partnerships’ investors hoyt’s promotional materials so indicate hoyt did not have a separate prospectus for each of the sheep partnerships instead he used the same promotional materials he had prepared for the cattle partnerships and the promotional materials used to market the investments focused heavily on the investors’ tax savings one brochure titled the big_number lb tax_shelter highlighted the investors’ writeoffs refers to the investment as a tax_shelter and emphasizes that the primary return on an investment in a hoyt partnership would be from the tax savings see van scoten v commissioner tcmemo_2004_275 where the tax_court made a similar finding based on its review of the same hoyt brochure affd 439_f3d_1243 10th cir in van scoten we pointed out that the big_number lb tax_shelter brochure spent numerous pages explaining the tax benefits of investing in a hoyt partnership and explaining why investors should trust only hoyt’s organization to prepare their individual federal_income_tax returns another brochure bearing the heading harvesting tax savings by farming the tax code also emphasized tax savings and explained that the investment could be financed from the investors’ tax savings which the investors otherwise would have paid to the irs the partners’ individual income_tax returns were often prepared first by the hoyt tax office to claim partnership deductions or credits sufficient to eliminate or substantially reduce a partner’s tax_liability subsequently the partnership returns were prepared to reflect the amounts reported on the partners’ individual income_tax returns the promotional materials explained that beginning in other members of the hoyt tax office would sign the individual partners’ tax returns as the preparer instead of hoyt if a partner needed a greater or lesser partnership loss in any year the deductions that flowed through from the partnership were quickly adjusted within the hoyt tax office without the partner’s having to pay a higher fee to an outside return preparer hoyt routinely had the individual’s federal_income_tax returns prepared and filed claiming large_partnership losses before the form_1065 partnership returns were prepared and filed sometimes this would result in an inconsistency between the loss shown on the individual return and the amount shown on the partner’s schedule_k-1 we think the workings of this scheme show that the partnership returns were signed with intent to evade the partners’ individual tax_liabilities through the use of false and fraudulent flowthrough partnership losses in summary the record establishes by clear_and_convincing evidence that hoyt knew the partnership returns contained false and fraudulent deductions and that he intended income_tax to be evaded at the partner level he was involved in every facet of the partnerships he formed and operated the partnerships he was involved in the alleged purchase of sheep by the partnerships from barnes ranches he was involved in the unusual manner in which the partnership and individual returns were prepared he knew that the bills of sale which purportedly identified the sheep purchased by each partnership listed large numbers of individual breeding sheep that did not exist he knew that the total purchase_price each sheep partnership agreed to pay for its sheep was far greater the fair_market_value of similar quality sheep he knew that the flock recap sheets identifying the partnership sheep contained false information and that the partnership records were maintained in an unreliable manner he knew that the deductions claimed on the partnership returns for depreciation and other farm expenses relating to the alleged sheep purchases were false and fraudulent he knew that the deductions claimed on the partnership returns for interest on the partnership promissory notes were false and fraudulent he knew that the guaranteed_payment deductions claimed on the partnership returns were false and fraudulent he knew that he was selling the partners false and fraudulent deductions and he knew all these facts when he prepared and signed each of the partnership returns accordingly we hold that the 6-year statute_of_limitations on assessment was open under section c b for the and partnership returns at the time the fpaas were issued the fpaas were issued within the 6-year period for assessing the tax therefore it follows and we so hold that the fpaas were timely issued for the and returns with respect to hoyt a partner and the tmp who signed and participated in the preparation of the partnership returns containing false and fraudulent items with the intent to evade tax the periods for assessment against him individually of tax_liabilities attributable to the partnership items are open indefinitely see sec c a therefore it follows and we so hold that the fpaas were timely issued as to hoyt individually for the and returns to reflect the foregoing appropriate decisions will be entered
